PAEZ, Circuit Judge,
Dissenting:
I respectfully dissent on two separate grounds. First, I cannot agree with the majority’s conclusion that we have jurisdiction over this appeal. The record contains no “final decision” of the district court, as 28 U.S.C. § 1291 requires. Second, even if we did have jurisdiction, I do not agree with the majority that plaintiffs have adequately stated claims for relief under California’s Cartwright Act and unfair competition law, California Business and Professions Code §§ 17200 et seq. Accepting plaintiffs’ allegations as true, as we must under Rule 12(b)(6) of the Federal Rules of Civil Procedure, plaintiffs do not (and cannot) allege any anti-competitive effect resulting from defendants’ purported collusion. Accordingly, they fail to state either an antitrust or unfair competition claim under California law.1 Because *995I cannot reconcile the majority’s analysis of plaintiffs’ alleged per se horizontal price-fixing scheme with existing state and federal antitrust jurisprudence, I address the nature of plaintiffs’ Cartwright Act claim and plaintiffs’ failure to allege “antitrust injury,” as well as the jurisdictional defect.2
I

Jurisdiction

Even if the parties do not raise the issue of our jurisdiction, we must. WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir.1997) (en banc). This court’s jurisdiction is limited to final decisions of the district court. 28 U.S.C. § 1291. To be final for jurisdictional purposes, the district court’s ruling must (1) fully adjudicate the issues, and (2) “clearly evidence[ ] the judge’s intention that it be the court’s final act in the matter.” In re Slimick, 928 F.2d 304, 307 (9th Cir.1990), citing United States v. F. & M. Schaefer Brewing Co., 356 U.S. 227, 234, 78 S.Ct. 674, 2 L.Ed.2d 721 (1958).
It is well established that an order dismissing a complaint but not the underlying action is not a final order and is not, therefore, appealable. Wright v. Gibson, 128 F.2d 865, 866 (9th Cir.1942). Only if the record shows “special circumstances” may this court treat such an order as final and appealable. Marshall v. Sawyer, 301 F.2d 639, 643 (9th Cir.1962). Special circumstances exist when the district court has clearly found that “the action could not be saved by any amendment to the complaint which the plaintiff could reasonably be expected to make....” Id. at 643 (citations omitted). “If it appears that the district court intended the dismissal to dispose of the action, it may be considered final and appealable.” Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984); see also Gerritsen v. de la Madrid Hurtado, 819 F.2d 1511, 1514 (9th Cir.1987) (finding order’s failure to grant plaintiff leave to amend supportive of an inference that district court intended to make the order final); but see State of California v. Harrier, 700 F.2d 1217,1218 (9th Cir.1983) (no “special circumstances” where district court did not preclude appellant from filing amended complaint and ambiguous colloquy did not demonstrate that district court believed no amendment could save complaint).
The district court’s Order of December 11,1998 was brief:
The Court has considered defendants’ motions to dismiss, together with the moving and opposing papers. It is Ordered that the motions to dismiss be, and hereby are, Granted.
The district court plainly did not dismiss the entire action. By its terms, the Order is not final and appealable.
The Order, however, bears several stamps. In addition to those stating “filed” and “entered,” one is a checklist of four items: “Docketed,” “Mid copy Ptys,” “Mid Notice Ptys,” and “JS-6.” The fourth item refers to the JS-6 Termination Report that enables the clerk’s office to report monthly to the Administrative Office of the U.S. Courts on the number and type of cases the court has terminated. See District Court Clerks Manual § 4.09b. Under the Federal Rules, the clerk is responsible for keeping the civil docket, entering, among other things, “all appearances, orders, verdicts, and judgments!)]” Fed. R.Civ.P. 79(a). Here, the clerk’s entry in the civil docket reads: “ORDER by Judge Terry J. Hatter granting dfts’ motion to dismiss [14-1], [7-1] terminating case (Ent 12/15/98), MD JS-6, mid cpies & nots. (lori) [Entry date 12/15/98].” The clerk’s entry in the docket and the stamp on the face of the Order thus conflict with the Order’s language.
*996Notwithstanding the clerk’s designation on the district court’s order and in the civil docket that the case was closed, “a docket entry is not per se a judgment .... courts render judgments; clerks only enter them on the court records.” Burke v. Commissioner of Internal Revenue, 301 F.2d 903 (1st Cir.1962). For purposes of determining whether a final judgment had been entered from which plaintiffs could appeal, the district court’s action, not the clerk’s, controls. See C.I.T. Financial Service v. Yeomans, 710 F.2d 416 (7th Cir.1983)(per curiam) (“The entry on the docket sheet is merely a ministerial act performed by the court clerk pursuant to Rule 79(a) of the Federal Rules of Civil Procedure. Such entry is not a judicial act of adjudication exhibiting the judge’s statement of the substance of the court’s decision, sufficient as a basis for invoking this Court’s jurisdiction.”). Without a transcript, the court of appeals could not assess whether the district court’s statement from the bench “embodied the essential elements of judgment or was merely a forecast of the final action it intended to take.” Id. at 903-04. Here, not only is there no transcript, but there was no hearing. Similarly, there was no minute order indicating the district court intended to enter a final judgment, nor is there a final judgment. “The lack of a final written judgment entered by the clerk of the district court is not a technicality. A final written judgment is an indication to the parties and to this court that the district court considers its task completed.” Wood v. Coast Frame Supply, Inc., 779 F.2d 1441, 1442-43 (9th Cir.1986); see also State of California v. Harrier, 700 F.2d at 1219 (“the final order rule is more than a mere formality. The rule embodies the substantive policy that legal issues should be developed initially before the district courts.”).
The Local Rules for the Central District of California similarly provide that “[njotation in the civil docket of entry of a memorandum of decision, an opinion of the Court, or a minute order of the Clerk shall not constitute entry of judgment pursuant to F.R. Civ. P. 58 and 79(a) unless specifically ordered by the judge.” Local Rules for the Central District of California, Rule 14.10.5. “The clerk’s act of entering a minute order — even a minute order that would satisfy the separate judgment requirement — can not effect an entry of judgment unless the district court judge specifically orders it to be so.” Radio Television Espanola S.A. v. New World Entertainment, Ltd., 183 F.3d 922, 930 (9th Cir.1999). The court added: “In the Central District of California, to give the prevailing party [awareness of its rights], simple procedures such as rendering a judgment in a separate document and entering .that judgment as a judgment on the civil docket are all that have to be followed. The rules require no more than that, but cannot be satisfied with less.” Id. at 932.
On this record, it is nearly impossible to ascertain the district court’s, rather than the clerk’s, intent. There was no hearing, minute order, or statement in the Order. In addition, defendants Kraft, Borden, and Alpine Lace sought dismissal of plaintiffs’ complaint (not the action) for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In the opposition to defendants’ motion, plaintiffs requested leave to amend if the court granted defendants’ motion.3 The record *997thus supports the conclusion that the district court did not intend to terminate the action.
Our analysis would not be complete without recognizing the strong policy favoring leave to amend. In dismissing for failure to state a claim, “a district court should grant leave to amend even if no request to amend the pleading was made, unless it determines that the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000)(en banc)(internal citations omitted). “It is of no consequence that no request to amend the pleading was made in the district court.” Schreiber Distributing v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986). Here, plaintiffs did seek leave to amend, and the district court nowhere indicated that it had determined plaintiffs could not cure the defects in their complaint. It simply is not reasonable to assume that the district court intended to dismiss the entire action in these circumstances.
It is possible, of course, that the district court did intend to dismiss the entire case and enter the requisite judgment, but that intent is not discernible from this record. I am not inclined either to read the district court’s subjective intent into' the Order or to deem the clerk’s ministerial actions a substitute for the requisite final judgment. Accordingly, I would dismiss this appeal for lack of jurisdiction.
II

Plaintiffs’ Failure to State a Claim for Relief

Context may not be everything, but it matters. This action presents a novel overarching question: when a state has already stepped in to eliminate the uncertainties of competition by setting a price floor, can alleged meddling with the state’s regulatory scheme which loivers that floor violate the antitrust laws? As it turns out, our courts offer no obvious answer. It is clear, though, that a rote application of antitrust law — whether federal or state — is not particularly enlightening. Only a return (briefly) to antitrust principles and common sense will aid in resolving the issue. First, though, the context.

California’s Milk Pricing System

Unlike the federal milk marketing orders that affect milk prices elsewhere in the United States, California uses a complex set of stabilization, marketing, and pooling plans to determine price. As the Dairy Marketing Branch of the California Department of Food and Agriculture (“CDFA”) stated, “[t]he intricacies of the system are often not fully understood which leads to confusion even among those whose livelihood relies on this system.” See “Milk Pricing in California,” DMB-SP-101 at http://wwio.cdfa.ca.gov/dairy/ milkpricing.pdf. Significantly for plaintiffs’ claims, the milk marketing program establishes minimum prices based on end product use. The CDFA Dairy Marketing Branch explains:
These prices are established within defined marketing areas where milk production and marketing practices are similar. Currently, California operates its milk pricing plan with two marketing areas: Northern California and Southern California. Each marketing area has a separate but essentially identical Stabilization and Marketing Plan. Each plan provides formulas for pricing the five classes of milk.

Id.

California’s milk pricing program dates back to 1935. The Legislature enacted the Milk Stabilization Act, authorizing the Director of Agriculture to set minimum prices for milk at the producer, wholesale, and retail levels. See Jersey Maid Milk Products Co. v. Brock, 13 Cal.2d 620, 626-32, 91 P.2d 577 (1939).4 The constitution*998ality of the scheme was upheld many years ago. Golden Cheese Company of California v. Voss, 230 Cal.App.3d 727, 731, 281 Cal.Rptr. 602 (1991) (citations omitted). The Legislature expressly intended the Act “to stabilize milk production and provide an adequate milk supply at reasonable prices to consumers.” L.T. Wallace v. Consumers Cooperative of Berkeley, Inc., 170 Cal.App.3d 836, 840, 216 Cal.Rptr. 649 (1985), citing In re Willing, 12 Cal.2d 591, 594, 86 P.2d 663 (1939).5
Although the CDFA sets and enforces minimum prices, it has no authority to prohibit purchases and sales above that level. Opinion No. 90-936, 74 Op. Att’y Gen. 63, 64 (1991). Indeed, the California Attorney General quoted an earlier formal opinion regarding the milk marketing program with approval as follows: “The act does not in our opinion intend to protect distributors against the hazards of legitimate competition.” Id. at 67, quoting Ops. Cal. Atty. Gen. No. N.S. 2131 (1939). The Attorney General added that the relevant statutory provisions “in no way purport to deal with negotiated prices above the minimum prices established.” In sum, California establishes the price floor, artificially propping up milk prices. Plaintiffs may not sell (and defendants may not purchase) milk at a price below the floor, but nothing precludes transactions at any price above the support level. Given this context, plaintiffs cannot state a claim for violation of California’s antitrust laws based on the conduct alleged in their complaint.

California’s Antitrust Law

“The [Cartwright] Act generally condemns as unlawful ‘every trust.’ Cal. Bus. & Prof.Code § 16721. It defines ‘trust’ as a ‘combination of capital, skill or acts’ to restrain trade, to limit or prevent competition or to fix or control prices. Cal. Bus. & Prof.Code § 16720.” State Bar of California (Antitrust and Trade Regulation Law Section), California Antitrust Law 6-7 (1991 and Supp.1994) (“CA Antitrust Law”). “California antitrust law generally contains provisions similar to the federal antitrust law, and both find their roots in common law precedent barring restraints of trade.” See, e.g., Exxon Corp. v. Superior Court (Koutney), 51 Cal.App.4th 1672, 1680, 60 Cal.Rptr.2d 195 (1997) (Both the Cartwright Act, Bus. & Prof.Code §§ 16700 et seq., and the Sherman Antitrust Act, 15 U.S.C. §§ 1 et seq., “[were] enacted to promote free market competition and to prevent conspiracies or agreements in restraint or monopolization of trade.”).
Although the Cartwright Act’s structure and language differ considerably from the 'Sherman Act, California courts have repeatedly found that the Cartwright Act was “ ‘patterned after the Sherman Act.’ ” CA Antitrust Law at 22, citing Blank v. Kirwan, 39 Cal.3d 311, 320, 216 Cal.Rptr. 718, 703 P.2d 58 (1985); Corwin v. Los Angeles Newspaper Service Bureau, Inc., 4 Cal.3d 842, 853, 94 Cal.Rptr. 785, 484 P.2d 953 (1971) (“decisions under the latter act are applicable to the former.”). “While this ‘history’ of the Cartwright Act had no basis in fact, it had the obvious attraction of immediately creating a huge body of readily accessible law available to interpret the Cartwright Act.” CA Antitrust Law at 22.
California courts have now recognized that the Sherman and Cartwright Acts do differ in legislative intent and history, as well as in statutory construction and language. See CA Antitrust Law at 12. In State ex rel. Van de Karnp v. Texaco, Inc., 46 Cal.3d 1147, 252 Cal.Rptr. 221, 762 P.2d 385 (1988), the California Supreme Court re-examined the history of the Cartwright Act. After determining that the Cartwright *999Act was not based on the Sherman Act, the court explained that “ ‘judicial interpretation of the Sherman Act, while often helpful, is not directly probative of the Cartwright drafters’ intent.’ ” CA Antitrust Law at 22, quoting Texaco, 46 Cal.3d at 1164, 252 Cal.Rptr. 221, 762 P.2d 385. Rather, “the appropriate use of federal cases interpreting the Sherman Act is as an aid in interpreting our own Cartwright Act, not as controlling precedent....” Cellular Plus, Inc. v. Superior Court, 14 Cal.App.4th 1224, 1240-41, 18 Cal.Rptr.2d 308 (1993) (finding “filed-rate doctrine” inapplicable to cause of action for price fixing under the Cartwright Act). Just the same, the two acts share the purpose of promoting competition and increasing consumer welfare; the enormous body of Sherman Act case law thus assures the continuing influence of Sherman Act precedents on Cartwright Act claims. See CA Antitrust Law at 31-32.
Plaintiffs have alleged that defendants combined or colluded to suppress the cost of milk defendants purchased from plaintiffs. Plaintiffs assert that defendants did so by selling cheese on a commodity exchange (the short-lived National Cheese Exchange or “NCE”) at prices below those they could have sold their cheese for off the NCE. Plaintiffs allege that by combining to lower the cheese price on the NCE, defendants manipulated the California milk pricing formula, and, consequently, the price of milk. This conduct, plaintiffs maintain, constitutes “price-fixing,” and so, they also maintain, warrants application of a rule of per se liability for price-fixing. See, e.g., Rolling v. Dow Jones & Co., Inc., 137 Cal.App.3d 709, 721, 187 Cal.Rptr. 797 (1982) (“any combination which tampers with price structures constitutes an unlawful activity.”).6
There is a well established tradition of applying a rule of per se liability to “price-fixing.” The rationale for this long-standing condemnation of business behavior that fits within the rubric of “price-fixing” was set forth over seventy years ago, when the Supreme Court explained that the “aim and result of every price-fixing agreement, if effective, is the elimination of one form of competition. The power to fix prices, whether reasonably exercised or not, involves power to control the market and to fix arbitrary and unreasonable prices.” United States v. Trenton Potteries Co., 273 U.S. 392, 397, 47 S.Ct. 377, 71 L.Ed. 700 (1927).
To every rule, though, there are exceptions and limits. And in this area, the Supreme Court has inveighed against unthinking application of the rule of per se liability when the basic justification for the rule is not present. It is not altuays the case that a practice that fits the term “price-fixing” in fact raises the concerns identified in Trenton Potteries. See BMI v. Columbia Broadcasting System, Inc., 441 U.S. 1, 9, 99 S.Ct. 1551, 60 L.Ed.2d 1 (1979) (“Literalness is overly simplistic and often overbroad.”). Rather, following the Supreme Court’s lead, we should at least take a cursory look to determine whether the conduct at issue has such a “predictable and pernicious anticompetitive effect” that a court can “predict with confidence that the rule of reason will condemn it.” State Oil Co. v. Khan, Khan & Associates, 522 U.S. 3, 10, 118 S.Ct. 275, 139 L.Ed.2d 199 (1997).
Following such a functional approach, the Court in Khan held that vertical maximum price fixing is not per se illegal price-fixing; the Court in BMI similarly held that price-fixing of the product of a joint venture was not per se illegal price fixing. The common thread in both cases was that an analysis of the economic effects of the practices did not make it clear that the rule of reason would condemn the practice.
While one can find allegations of literal “fixing” of “prices” in this case, the alleged behavior is functionally different from the price-fixing that courts have condemned as illegal per se. Plaintiffs fail to allege de*1000fendants tampered with prices in a way that necessarily tuould have an anticom-petitive effect. In fact, based on fhe scheme alleged, anticompetitive effect cannot be established at all. Reducing plaintiffs’ allegations to their essence, defendants are accused of manipulating cheese prices, thereby causing the CDFA to use false (that is, unrepresentatively low) data on cheese prices, which in turn caused the CDFA to permit sales of milk at a lower floor price.
The majority, citing a well-respected treatise by Professors Areeda and Hoven-kamp, plausibly assert that if defendants successfully colluded to buy at a lower price, potential anticompetitive harm would occur if the buyers were able to drive the buying price below the price that would exist in competitive equilibrium. If buyers successfully fix sub-competitive prices in this way, transactions that would have occurred if buyers and sellers were subject to competitive conditions do not occur. Sellers lose sales opportunities (the upstream decrease in output Areeda and Hovenkamp identify) and, potentially, buyers sell fewer goods (the downstream decrease in output that Areeda and Hoven-kamp describe).
But that is not what we have here. Assuming that defendants succeeded in manipulating the NCE so as to cause the CDFA to set a lower price support, we must remember that all this means is that there is now a lower floor — a lower price below which sellers are restrained from making deals. The effect — contrary to the paradigm case in which market participants meddle with prices — is simply to allow deals to be made over a broader range of potential prices. The existence of a new, lower price floor does not mandate that any sellers or buyers make deals at or near the new floor. Absent some other alleged restraint on the market, the actual price will be determined by sellers and buyers acting independently of their respective competitors. With the lower price floor, the end result is a broader scope for independent deal-making and the free play of market forces.
This negative assessment of the alleged anti-competitive consequences further leads to the conclusion that plaintiffs face another obstacle, one that is fatal to their claim. Notably, plaintiffs erroneously assert that they need not plead an antitrust injury when they allege a per se violation. The Supreme Court resolved this issue a decade ago in Atlantic Richfield Company v. USA Petroleum Company, 495 U.S. 328, 110 S.Ct. 1884, 109 L.Ed.2d 333 (1990) (“ASCO ”). The Court considered whether a firm’s sales losses caused by a competitor charging nonpredatory prices under a vertical, maximum-price-fixing scheme constituted an antitrust injury. As long as the prices were not predatory, the Court found, plaintiffs harm was not an “antitrust injury.” To satisfy the antitrust injury requirement, a plaintiff must be “adversely affected by an anticompetitive aspect of the defendant’s conduct.” Id. at 339, 110 S.Ct. 1884, citing Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 487, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977). Significantly for the instant case, the Supreme Court held “[t]he allegation of a per se violation does not obviate the need to satisfy this test.” ARCO, 495 U.S. at 346, 110 S.Ct. 1884. Indeed, “[t]he need for this showing is at least as great under the per se rule as under the rule of reason.” Id. at 344, 110 S.Ct. 1884.7 The Court rejected the argument that “any loss flowing from a per se violation of [Sherman Act] § 1 automatically satisfies the antitrust injury requirement.” Id. at 335, 346, 110 S.Ct. 1884.
The antitrust injury requirement serves an important function. As the Supreme Court explained, the requirement “ensures that the harm claimed by the plaintiff cor*1001responds to the rationale for finding a violation of the antitrust laws in the first place, and it prevents losses that stem from competition from supporting suits by private plaintiffs for either damages or equitable relief.” Id. at 342, 110 S.Ct. 1884. Although certain conduct might violate antitrust laws, it may not have anti-competitive effects:
[P]rocompetitive or efficiency-enhancing aspects of practices that nominally violate the antitrust laws may cause serious harm to individuals, but this kind of harm is the essence of competition and should play no role in the definition of antitrust damages.
Id. at 344, 110 S.Ct. 1884, quoting Page, “The Scope of Liability for Antitrust Violations,” 37 Stan. L. Rev. 1445, 1460 (1985); see also American Ad Management, Inc. v. General Telephone Company of California, 190 F.3d 1051, 1055 (9th Cir.1999) (“The antitrust laws do not provide a remedy to every party injured by unlawful economic conduct. It is well established that the antitrust laws are only intended to preserve competition for the benefit of consumers.”). The antitrust injury requirement thus “precludes any recovery for losses resulting from competition, even though such competition was actually caused by conduct violating the antitrust laws.” II Phillip E. Areeda and Herbert Hovenkamp, Antitkust Law § 362a (rev. ed.1995).
Nothing in recent California antitrust jurisprudence eliminates the antitrust injury requirement. In Cellular Plus, the court observed that the scope of the requirement was broader than under the Sherman Act, but relied on the definition in Rolling, which in turn cited the Supreme Court’s decision in Brunswick. 14 Cal.App.4th at 1234, 18 Cal.Rptr.2d 308. In Cellular Plus, moreover, the “broader” parameters of antitrust injury under the Cartwright Act simply permitted “indirect” purchasers to seek relief. The court never repudiated the law developed under the Sherman Act.
Indeed, in cases since Cellular Plus, courts have affirmed California’s continued reliance on federal law for interpretive guidance. See, e.g., Freeman v. San Diego Ass’n of Realtors, 77 Cal.App.4th 171, 183 n. 9, 91 Cal.Rptr.2d 534 (2000) (“we frequently examine federal precedent because the Cartwright Act is similar in language and purpose to the Sherman Act ... although ... not co-extensive.”); Morrison v. Viacom, Inc., 66 Cal.App.4th 534, 541 n. 2, 78 Cal.Rptr.2d 133 (1998) (“Though not always directly probative of the Cartwright drafters’ intent, judicial interpretations of the Sherman Act are, nevertheless, often helpful because of the similarity in language and purpose between the federal and state statutes.”); Vinci v. Waste Management, Inc., 36 Cal.App.4th 1811, 1814, 43 Cal.Rptr.2d 337 (1995) (“because the Cartwright Act has objectives identical to the federal antitrust acts, the California courts look to cases construing the federal antitrust laws for guidance in interpreting the California act.”); Roth v. Rhodes, 25 Cal.App.4th 530, 542, 30 Cal.Rptr.2d 706 (1994) (“federal cases interpreting the Sherman Act are applicable to problems arising under the Cartwright Act.”). Plaintiffs cannot satisfy the requirement to plead an antitrust injury merely by alleging a per se antitrust violation.
Following Brunsiuidc, plaintiffs have been required to prove “injury of the type the antitrust laws were intended to prevent and that flows from that which makes defendants’ acts unlawful.” 429 U.S. at 489, 97 S.Ct. 690. As this Circuit stated in American Ad Management, “[pjlaintiffs sometimes forget that the antitrust injury analysis must begin with the identification of the defendant’s specific unlawful conduct.” 190 F.3d at 1055. One of the functions that the inquiry into antitrust injury serves is to “enable[ ] antitrust courts to dispose of more claims at an early stage of the litigation by simply examining the logic of plaintiffs theory of injury....” II Areeda and Hovenkamp, Antitrust Law at ¶ 362a.
*1002It is axiomatic that antitrust claims must “make economic sense.” Adaptive Power Solutions, LLC v. Hughes Missile Systems Co., 141 F.3d 947, 952 (9th Cir.1998). The very purpose of the Sherman Act is protection of “the economic freedom of participants in the relevant market.” American Ad Management, 190 F.3d at 1057, quoting Associated General Contractors of California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 538, 103 S.Ct. 897, 74 L.Ed.2d 723 (1983). Consistent with this principle, a plaintiff must “suffer[ ] its injury in the market where competition is being restrained. Parties whose injuries, though flowing from that which makes the defendant’s conduct unlawful, are experienced in another market do not suffer antitrust injury.” Id. at 1057.
By alleging that the milk price supports would have been higher in the absence of the defendants’ manipulation of the NCE, plaintiffs acknowledge that California’s milk prices are not set in a competitive market. Over four decades ago, the United States Department of Agriculture explained the reasoning behind milk support prices, applicable to this day:
to control price cutting and “destructive” competition, to protect against producer price cuts and losses caused by dealers’ bankruptcies; to protect a state’s producers and distributors against competition from low-priced out-of-state milk, to maintain distributor margins that will enable the industry to pay reasonable prices to producers; to prevent price manipulation by distributors for the purpose of strengthening their competitive position, to check rebates and other advantages given customers with exceptional bargaining powers and to make determination of resale prices public rather than a matter for secret understanding.
See L.J. (Bees) Butler, “Making Sense of California Milk Standards and Prices,” 3 Agricultural and Resource Economics Update 3, 5 (Winter 2000), quoting USDA-AMS, Report No. 98 (1955). The public policy behind price supports is distinctly non competitive in nature. See also Knudsen Creamery, 37 Cal.2d at 491, 234 P.2d 26 (one of the purposes of the Milk Control Act is “to authorize and enable the director to prescribe marketing areas and to determine prices to producers for fluid milk or fluid cream, or both[,]” and to “eliminate economic disturbances and unfair trade practices in the milk industry[.]”) (emphasis added). It is not enough to allege a disruption or distortion in competition: “Every antitrust violation can be assumed to ‘disrupt’ or ‘distort’ competition.” ARCO, 495 U.S. at 340 n. 8, 110 S.Ct. 1884. Injury in fact is not the same as antitrust injury, nor can the requirement be satisfied by “broad allegations of harm to the ‘market’ as an abstract entity.” Id.
Although not so alleged in their complaint, plaintiffs characterize their claims as involving either a “buyers’ cartel”8 or “monopsony.” They have not, however, alleged that defendants could require plaintiffs to accept a specific price, which, of course, is the essence of a cartel. There are no allegations that defendants dominated the milk market in a manner that enabled them to restrict the milk producers’ ability to sell their milk to alternative buyers. See Mandeville Island Farms v. American Crystal Sugar Co., 334 U.S. 219, 222-25, 68 S.Ct. 996, 92 L.Ed. 1328 (1948) (describing sugar refiners’ total domination of the local sugar beet market). Plaintiffs’ counsel conceded during oral argument that the milk producers were free to sell milk at prices above the minimum support price but for the fact that the demand for milk did not support a higher price. The complaint contains no allegation that defendants could or did restrain this demand. Indeed, given that milk is used for a variety of other purposes be*1003sides the manufacture of cheese, it is doubtful that defendants could ever exercise monopsony power over the milk supply. See U.S. Healthcare, 986 F.2d at 598 (rejecting monopsony claim against an HMO that purchased doctors’ services because “doctors have too many alternative buyers for their services”). Nothing prevents plaintiffs from selling their milk at any price above the floor to a willing buyer, whether that buyer is a cheese manufacturer, fluid milk bottler, butter plant, ice cream company, or other dairy product manufacturer.
The anti-competitive harm plaintiffs have alleged, namely, lowering of the milk price floor, will have one of two effects, neither of which is “anti-competitive.” If defendants managed to force the price floor down lower than it otherwise would be but that level was still above the price that would exist in a competitive market without any price supports, the lower price floor will simply allow mutually-beneficial transactions that would not have occurred under the higher price floor. The lower price floor actually opens the market up more to the forces of competition.9
The second possibility is that the price floor resulting from defendants’ conduct will be beloiu competitive equilibrium. There still will be no harm to competition precisely because only a price floor is at issue. Milk producers still are permitted to sell at prices above the floor. And without an actual buyer cartel, the price that results should be the price set at competitive equilibrium. After all, milk producers will not sell below cost just because the law permits them to do so.
In sum, plaintiffs have not alleged price-fixing conduct by defendants that should properly be analyzed as per se violations. Moreover, even granting that defendants succeeded in manipulating the price of cheese on the NCE and the milk pricing formula in California, plaintiffs have offered no viable theory or relevant authority to explain how lowering the price floor would restrain competitive forces. Accordingly, I would affirm the district court’s order.

. My conclusion regarding the first claim dictates the same result on plaintiffs’ second claim for relief for violation of California’s unfair competition law, Bus. & Prof.Code §§ 17200 et seq. As set forth below, plaintiffs did not allege any anti-competitive effect of defendants’ alleged collusion. Plaintiffs remained free to sell their milk at any price above the support level. The behavior that plaintiffs allege caused the California Department of Food and Agriculture (“CDFA”) to set a lower price,floor had the effect of increasing the potential number of mutually beneficial transactions between milk buyers and sellers. Under Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Company, 20 Cal.4th 163, 186, 83 Cal.Rptr.2d 548, 973 P.2d 527 (1999), plaintiffs must "tether” their allegations of unfairness to competitors under section 17200 "to some legislatively declared policy or proof of some actual or threatened *995impact on competition.” They failed to do so, and their unfair competition claim cannot survive.


. Because plaintiffs failed to allege any anti-competitive effects of defendants' conduct, I do not address defendants’ arguments on the "filed-rate doctrine” (discussed in part V.D. of the majority's opinion) and the Commerce Clause (discussed in part V.E.).


. "The general authority of the Director of Agriculture to fix minimum prices under the Milk Control Act ... has been considered and upheld.” Challenge Cream & Butter Ass’n v. *998Parker, 23 Cal.2d 137, 140, 142 P.2d 737 (1943), citing Jersey Maid and Ray v. Parker, 15 Cal.2d 275, 101 P.2d 665 (1940).


. "On December 30, 1976, the Director issued orders suspending minimum retail milk price regulations throughout the state.” Id. at 842, 216 Cal.Rptr. 649. By Statutes of 1977, chapter 1192, the Legislature removed both retail and wholesale milk product prices from the pricing system. 74 Ops. Atty. Gen. 63, 64 (1991).


. Plaintiffs requested an opportunity to re-plead under the “rule of reason/’ although they offered no specifics as to their ability to do so.


. The Court noted that it had previously held that plaintiffs still had to show antitrust injury in a case involving horizontal price fixing. 495 U.S. at 344, 110 S.Ct. 1884, quoting Mat-sushita Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 584 n. 7, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).


. This type of cartel exists when members of the cartel force suppliers to charge them prices below the competitive level. See Vogel v. American Society of Appraisers, 744 F.2d 598, 601 (7th Cir.1984).


. The supra-competitive price maintained by the price supports would restrain milk producers from selling milk to willing buyers at prices that still would be above marginal cost. The lowering of that supra-competitive price would permit those transactions, which otherwise would not occur.